United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 17-1173
                     ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                            Paul William Criswell

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                  Appeal from United States District Court
              for the Eastern District of Arkansas - Little Rock
                               ____________

                           Submitted: May 5, 2017
                             Filed: May 9, 2017
                               [Unpublished]
                               ____________

Before RILEY, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       While Paul Criswell was serving a term of federal supervised release, the
district court1 revoked supervision and sentenced him to serve eight months in prison
and one additional year of supervised release. Criswell appeals, and we affirm.

       For reversal, Criswell argues that the district court failed to consider the 18
U.S.C. § 3553(a) sentencing factors when imposing his revocation sentence, and
failed to discuss the weight that the court was giving to those factors in imposing
additional supervised release. Because no objection was raised below, we review for
plain error, see United States v. Miller, 557 F.3d 910, 916 (8th Cir. 2009), and we
find none, see United States v. Winston, 850 F.3d 377, 380 (8th Cir. 2017) (plain
error standard). The district court stated that it had considered the section 3553(a)
factors; and in particular, the court expressed concern that Criswell had continued to
violate his release conditions while he was out on bond awaiting sentencing following
revocation of his supervision. The court also noted that Criswell had failed to take
advantage of drug treatment. See 18 U.S.C. § 3553(a)(1) (history and characteristics
of defendant); United States v. Godsey, 690 F.3d 906, 912 (8th Cir. 2012)
(mechanical recitation of § 3553(a) factors at sentencing is not required; it simply
must be clear that court actually considered factors in determining sentence); United
States v. Jones, 509 F.3d 911, 915 (8th Cir. 2007) (if court adverts to some § 3553(a)
considerations, this court has been satisfied that court was aware of statute’s entire
contents); see also United States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009) (court
has wide latitude to assign some § 3553(a) factors greater weight than others in
determining appropriate sentence).

       To the extent Criswell also seeks to challenge the district court’s finding that
he violated his release conditions, we conclude that the court did not clearly err in this
determination, which was based on testimony presented at the revocation hearing, as


      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.

                                           -2-
well as Criswell’s own admissions. See United States v. Miller, 557 F.3d 910, 913-14
(8th Cir. 2009) (standard of review for factual findings in supervised release
revocation).

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                        -3-